DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Due to the amendments to the claims filed July 4, 2022, the restriction requirement issued May 12, 2022 is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 12, 14, 17, 20, 30, 33, 54, 56, 63, 65, 72, 77, and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 65, 81, and 87 are also rejected due to their dependence on the above claims.
With regards to claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation that R3 is an alkyl group , and the claim also recites that R3 is a methyl group which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation that at least one of R4, R6, and R7 are a hyrdogen , and the claim also recites that R4 is H, two of the variables are H, and three of the variables are H, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation that R4 is an alkyl group , and the claim also recites that R4 is a methyl group which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation that R5 is a CO2H or OC1-6alkyl group, and the claim also recites that R5 is a -O(glycidyl) or an -Obutyl group, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation that R5 is a OC1-6alkyl group , and the claim also recites that R5 is a O(glycidyl) or a -Obutyl group which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claim 20, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation that R7 and their adjacent carbon atoms form a 5-membered heterocycle, and the claim also recites that R7 is a maleic anhydride or a maleimide group which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claim 30, claim 30 states that the polymer is of formula V and the ratio of n2, n3, n4, and n5 is as claimed, however, formula V only contains the variable of n1.
With regards to claim 33, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 33, the phrase "other similar compounds" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other similar compounds"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 33 further defines polymer (v) and the variable L3, however, polymer (v) does not contain the variable L3.
Further, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation that L3 is selected from branched alkyl groups or functionalized alkyl groups, and the claim also recites that L3 is a pentaerythritol tetra(alkylate ester) derivative which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claim 54, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 54 recites the broad recitation that L1 and L2 optionally comprise two or more functional groups and the claim also recites that the functional groups include ethers, esters, carboxamides, carbamates, ureas, carbonates, and their sulfur-containing equivalents, each attached to the polymer chain in a linear, star, or comb configuration, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claim 56, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 56 recites the broad recitation that the salts are selected from alkali, and the claim also recites that the alkali are lithium, sodium, or potassium which is the narrower statement of the range/limitation. Claim 56 also states the broad recitation that the salt is chosen from alkaline earth metal salts, and the claim also recites that the alkaline earth metal is magnesium, which is the narrower statement of the range/limitation . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claim 63, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 65, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 65 recites the broad recitation that the second polymer is selected from a list of polymers, and the claim also recites that the second polymer is a list of more specific polymers which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claim 72, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 77, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 81, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 81 recites the broad recitation that the composition contains a second polymer, and the claim also recites that second polymer is selected from the group consisting of a PEO-based polymer, polyvinylidene fluoride, carboxymethylcellulose, polyvinyl acetate, and polyethyleneglycol-based polymer, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, 14, 17, 20, 23, 27, 30, 33, 35-37, 51, 54, 56, 61, 62, 63, 65, 72, 85, 86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gronwald et al (JP2015505122).
With regards to claims 1, 8, 12, 14, 17, 20, 23, 27, and 56, Gronwald teaches an electrochemical cell containing a polymer having nitrogen content (title) wherein the polymer is formed from the monomeric unit of N-vinylimidazole (0053) (reading on claimed scenario (v)).
With regards to claim 5, Gronwald teaches the compound to have a hydrogen in the claimed R3 variable (0051 and 0053).
With regards to claims 30 and 33, Gronwald teaches the polymer to be of formula (v) (0051 and 0053).
With regards to claims 35-37, 51, and 54, Gronwald teaches the polymer to also contain monomer units from (meth)acrylic acid (0030) (reading on scenario (i)).
With regards to claim 61, Gronwald teaches the composition to be used as an electrode (0111).
With regards to claim 62, Gronwald teaches the composition to be used for an electrochemical cell (0111).
With regards to claim 63, Gronwald teaches the polymer to be binder (0028) and the amount of the polymer to be 6% (0114).
With regards to claim 65, Gronwald teaches the composition to contain a further polymer (0061) that includes a styrene butadiene rubber (0061).
With regards to claim 72, Gronwald teaches the composition to contain particles (0068).
With regards to claims 85 and 86, Gronwald teaches an electrochemical cell (title) containing an anode (negative electrode) (0001), a cathode (positive) electrode and a lithium ion (electrolyte) (0001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gronwald et al (JP 2015-505122) in view of Johnson (2001, Journal of Macromolecular Science, Part A, 773-783).
With regards to claims 2 and 6, the disclosure of Gronwald is adequately set forth in paragraph 7 above and is herein incorporated by reference.
Gronwald does not teach the compound to have the claimed structure wherein the compound contains a CN group.
 Johnson teaches a copolymer of the following compound:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(page 774) with styrene (reading on polymer (i)).  Johnson teaches the motivation for using this copolymer to be because it allows for a more controlled polymerization moving closer to ideal copolymerization behavior (abstract).  Johnson and Gronwald are analogous in the art of vinylimide copolymers.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the vinylimide of Johnson in the composition of Gronwald, thereby obtaining the present invention.


Claims 77, 81, 83, and 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Gronwald et al (JP 2015-505122).
With regards to claims 77, 81, 83, and 87-88, the disclosure of Gronwald is adequately set forth in paragraph 7 above and is herein incorporated by reference.
Gronwald does not teach the composition to be used for an electrolyte.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed function relating to the use as an electrolyte are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach the copolymer does not use the composition for an electrochemical cell: Panzer et al (US 4,299,939), Shin et al (2009, J. Org. Chem., 74, 3293-3298), Lawson (1953, Vol 75, pages 3398-3400), Kondo et al (US 3,449,123), Densmore et al (2004, Macromolecules, 37, 5900-5910), and Rasmussen et al (US 6,624,270).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763